IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CAROLYN H. LANKARD AND ROBERT             : No. 368 WAL 2017
M. LANKARD, HUSBAND AND WIFE,             :
                                          :
                   Petitioner             : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
LAUREL MOUNTAIN MIDSTREAM                 :
OPERATING, LLC,                           :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of April, 2018, the Petition for Allowance of Appeal is

DENIED.